11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Roy Allen Ostergren, Jr.,                         * From the 161st District Court
                                                    of Ector County,
                                                    Trial Court No. B-40,110.

Vs. No. 11-14-00016-CR                            * April 23, 2015

The State of Texas,                               * Per Curiam Memorandum Opinion
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)

     This court has considered the amended joint motion to remand and
concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the judgment of the trial court is reversed, and the cause
is remanded to the trial court for a new trial.